Case: 14-51073      Document: 00513182677         Page: 1    Date Filed: 09/04/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                      No. 14-51073                                 FILED
                                                                            September 4, 2015
                                                                              Lyle W. Cayce
BILLY MINH TRAN,                                                                   Clerk

                                                 Plaintiff-Appellant

v.

JAMES QUINTANILLA; JIM ACUNA,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:13-CV-842


Before HIGGINBOTHAM, SMITH, and OWEN, Circuit Judges.
PER CURIAM: *
       Billy Minh Tran, Texas prisoner # 894698, has filed a motion for leave to
proceed in forma pauperis (IFP) on appeal from the grant of summary
judgment for the defendants on certain claims in his 42 U.S.C. § 1983 action
and a jury verdict for the defendants on Tran’s excessive force claim. The
district court denied Tran’s IFP motion and certified that the appeal was not
taken in good faith. By moving for leave to proceed IFP, Tran is challenging



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51073       Document: 00513182677   Page: 2   Date Filed: 09/04/2015


                                  No. 14-51073

the district court’s certification decision. See Baugh v. Taylor, 117 F.3d 197,
202 (5th Cir. 1997); 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a).
      Tran’s conclusional statements and list of alleged errors are not
supported by any actual argument, citations to authorities, or references to the
record. The claims are therefore considered abandoned. See United States v.
Ballard, 779 F.2d 287, 295 (5th Cir. 1986). Accordingly, Tran has failed to
show that his appeal involves “legal points arguable on their merits (and
therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(internal quotation marks and citation omitted). Therefore, the IFP motion is
denied and the appeal is dismissed as frivolous. See Baugh, 117 F.3d at 202 &
n.2; 5TH CIR. R. 42.2.
      The dismissal of this appeal as frivolous counts as a strike for purposes
of § 1915(g). See Coleman v. Tollefson, 135 S. Ct. 1759, 1763 (2015). Tran is
cautioned that if he accumulates three strikes under § 1915(g), he will not be
able to proceed IFP in any civil action or appeal filed while he is incarcerated
or detained in any facility, unless he is under imminent danger of serious
physical injury. See § 1915(g).
      IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                        2